DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 6/1/2021 and 9/25/2020 are being considered.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a noise recognition member disposed to be adjacent to the suction motor, and configured to measure an internal noise generated by the motor” in claim 11.
“a noise recognition device disposed inside the housing, and configured to measure a noise generated at the main body” in claims 16 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
When looking to the specification, the noise recognition member and the noise recognition device is described to be a sensor such as a microphone.  For claim interpretation purposes, this is to be structure required for the noise recognition member, or equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the phrase “the suction motor”.  This phrase lacks antecedent basis.  It is unclear if the claim should read “the motor” or for the claim to depend from claim 2.  As such the claim is determined to be indefinite.  For Examination purposes it is to be interpreted as “the motor”.  This interpretation will be held for claims 12 and 13. 
Claims 12 and 13 are also rejected due to dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 11, 12, 14-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2017/0330583).
Regarding claim 1, Lee discloses a robot comprising: 
a main body (internal part of Item 300, including the functional parts of the robot) that provides an inner space therein (best shown in Figure 6); 
a motor (Item 330 or the motor connected to Item 310) disposed in the inner space of the main body; 
a housing (Item 350, external part of Item 300) that covers the main body; and 
first and second voice sensors (Item 322a and b) disposed between the housing and the main body, and the first voice sensor is separated from the second voice sensor, wherein when viewed from above, a virtual straight line is to pass through a central point of the body, the motor is disposed on a first side of the virtual straight line, the first and second voice sensors are disposed on a second side of the virtual straight line, and the second side of the virtual straight line is opposite to the first side of the virtual straight line.

    PNG
    media_image1.png
    478
    563
    media_image1.png
    Greyscale

Annotated Figure 5 
Regarding claim 4, Lee discloses the robot according to claim 1, wherein the housing includes a first communication hole (Fig 6, Item 370 in Item 350) configured to penetrate an upper portion of the housing, the first voice sensor is to recognize a voice through the first communication hole, a second communication hole is disposed behind the first communication hole (Figure 4 shows 322c disposed behind 322a), and the second voice sensor is disposed behind the first voice sensor to recognize a voice through the second communication hole (Figure 6 and Paragraph [101] describe the instance for one of the plurality of voice sensors).  
Regarding claim 6, Lee discloses the robot according to claim 1, wherein the first voice sensor and the second voice sensor are disposed along an outer peripheral surface of the housing (Figure 4).  
Regarding claim 11, Lee discloses the robot according to claim 1 (as best understood), further comprising: a noise recognition member disposed to be adjacent to the suction motor, and configured to measure an internal noise generated by the motor (Figure 5 shows Item 324 close to Item 310 and even adjacent to Item 330).  
Regarding claim 12, Lee discloses the robot according to claim 11 (as best understood), wherein a distance between the noise recognition member and the motor is less than a distance between the first voice sensor and the motor (Figure 4).  
Regarding claim 14, Lee discloses a robot comprising: 
a main body (internal part of Item 300, including the functional parts of the robot) that provides an inner space therein (best shown in Figure 6); 
two noise generating devices disposed at the inner space, and configured to generate a noise (Items 330, 310, and/or 340); 
a housing (Item 350) that covers the main body; and
 two voice sensors (Items 322a and b) disposed between the housing and the main body, and the voice sensors are disposed to be separated from each other, wherein when viewed from above, a central virtual line is to pass through a central point of the body, a first virtual line is to pass through the two noise generating devices, a second virtual line is to pass through the two voice sensor, the first virtual line is provided on a first side of the central virtual line, the second virtual line is provided on a second side of the central virtual line which is opposite from the first side of the central virtual line.  

    PNG
    media_image2.png
    478
    563
    media_image2.png
    Greyscale

Annotated Figure 5
Regarding claim 15, Lee discloses the robot according to claim 14, wherein the first voice sensor and the second voice sensor are disposed along an outer peripheral surface of the housing (best shown in Figure 4).  
Regarding claim 16, Lee discloses the robot according to claim 14, comprising a noise recognition device disposed inside the housing, and configured to measure a noise generated at the main body (Item 324).  
Regarding claim 18, Lee discloses a robot comprising: 
a main body (internal part of Item 300, including the functional parts of the robot) that provides an inner space therein (best shown in Figure 6); 
two noise generating devices disposed at the inner space, and configured to generate a noise (Items 330, 310, and/or 340); 
a housing (Item 350) that covers the main body;  
two voice sensors (Items 322a and b) disposed between the housing and the main body, and the voice sensors are disposed to be separated from each other; and 
a noise recognition device (Item 324) disposed inside the housing, and configured to measure a noise generated at the main body.  
Regarding claim 20, Lee discloses the robot according to claim 18, wherein when viewed from above, a central virtual line is to pass through a central point of the body, a first virtual line is to pass through the two noise generating devices, a second virtual line is to pass through the two voice sensor, the first virtual line is provided on a first side of the central virtual line, the second virtual line is provided on a second side of the central virtual line which is opposite from the first side of the central virtual line. (annotated figure 5 shown for Claim 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0330583) in view of You (US2005/0015914).
Regarding claim 2, Lee discloses the robot according to claim 1, wherein the motor includes a suction motor disposed on the first side of the virtual straight line, and the suction motor is configured to suck external foreign substances together with air, and the main body includes an air discharge portion disposed on the first side of the virtual straight line and through which only the sucked air is discharged to outside of the robot.  
Lee fails to explicitly disclose details about the air discharge portion.
You teaches a cleaning robot in which the main body includes an air discharge portion disposed on the first side of the virtual straight line (Figure 2 Item 65 is split and on each side but at least one discharge port is on the left and one on the right).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the rear location of the air discharge portion as taught by You to the cleaning robot of Lee.  Such a modification would lead one of ordinary skill in the art to the result of an air discharge port located in the rear. Different cleaning robots have different locations of air discharge ports, including the rear (You paragraph [0027])
Regarding claim 3, Lee in view of You disclose the robot according to claim 2, wherein a first virtual straight line is to pass through the suction motor and the air discharge port, and a second virtual straight line is to pass through the first and second voice sensors, wherein the first virtual straight line is disposed on the first side of the virtual straight line, and the second virtual straight line is disposed on the second side of the virtual straight line (Lee-annotated Figure 5).  

Claims 5, 7-10, 13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0330583).
Regarding claim 5, Lee discloses the robot according to claim 1, wherein the housing includes a first communication hole configured to penetrate an upper portion of the housing, the first voice sensor is to recognize a voice through the first communication hole (Fig 6, Item 370 in Item 350), a second communication hole is disposed behind the first communication hole (Figure 4 shows 322c disposed behind 322a), and the second voice sensor is configured to recognize a voice through the second communication hole.  Lee fails to explicitly disclose wherein the second voice sensor is disposed to be closer to a vertical center axis than the first voice sensor.  Lee discloses in at least Paragraphs [0104-105] that the location of the voice sensors can vary.  Thus, the claimed dimensions are recognized as result effective variable, i.e. a variable in which achieves a recognized result as set forth above.  Therefore since the general conditions of the claim (e.g. having the claimed structure as recited above) is disclosed by Lee it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time when the invention was filed to modify the location of the voice sensors based on the size shape and other cleaning components of the robot. Thus causing the second voice sensor is disposed to be closer to a vertical center axis than the first voice sensor.  Further in the instant application applicant has not disclosed any criticality for the claimed limitations.	“a vertical center axis” is to be interpreted as the exact centerline of the body of the robot, as shown as “o” in Fig 6 of the instant application.
Regarding claim 7, Lee discloses the robot according to claim 6.  Lee fails to explicitly disclose wherein a shortest distance from the outer peripheral surface of the housing to the first voice sensor is less than a shortest distance from the outer peripheral surface of the housing to the second voice sensor.  Lee discloses in at least Paragraphs [0104-105] that the location of the voice sensors can vary.  Thus, the claimed dimensions are recognized as result effective variable, i.e. a variable in which achieves a recognized result as set forth above.  Therefore since the general conditions of the claim (e.g. having the claimed structure as recited above) is disclosed by Lee it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time when the invention was filed to modify the location of the voice sensors based on the size shape and other cleaning components of the robot.  Thus causing the second voice sensor is disposed to be closer to a vertical center axis than the first voice sensor.  Further in the instant application Paragraph [0076] applicant has not disclosed any criticality for the claimed limitations.
Regarding claims 8 and 9, Lee discloses the robot according to claim 6. Lee fails to explicitly disclose wherein an angle between a vertical center axis, dividing right and left based on a center point, and a straight line connected to the first voice sensor at the central point is smaller than an angle between the vertical center axis and a straight line connecting the second voice sensor at the central point; wherein an angle between the first voice sensor, the central point, and the second voice sensor is an acute angle.  Thus, the claimed dimensions are recognized as result effective variable, i.e. a variable in which achieves a recognized result as set forth above.  Therefore since the general conditions of the claim (e.g. having the claimed structure as recited above) is disclosed by Lee it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time when the invention was filed to modify the location of the voice sensors based on the size shape and other cleaning components of the robot.  This modification of locations effectively would cause a change to the bisecting angles and come to the result as claimed above.  Further in the instant application applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 10, Lee discloses the robot according to claim 6.  Lee fails to explicitly disclose wherein the second voice sensor is disposed between 8 cm and 12 cm from the first voice sensor.  Lee discloses in at least Paragraphs [0104-105] that the location of the voice sensors can vary.  Thus, the claimed dimensions are recognized as result effective variable, i.e. a variable in which achieves a recognized result as set forth above.  Therefore since the general conditions of the claim (e.g. having the claimed structure as recited above) is disclosed by Lee it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time when the invention was filed to modify the location of the voice sensors based on the size shape and other cleaning components of the robot. Thus causing the second voice sensor disposed between 8 cm and 12 cm from the first voice sensor.  Further in the instant application Paragraph [0085] applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 13, Lee discloses the robot according to claim 11 (as best understood),  Lee fails to explicitly disclose wherein a distance between the noise recognition member and the suction motor does not exceed 10cm.  Lee discusses in paragraph [0104] how the noise recognition member should be close to the largest noise source.  Thus, the claimed dimensions are recognized as result effective variable, i.e. a variable in which achieves a recognized result as set forth above.  Therefore since the general conditions of the claim (e.g. having the claimed structure as recited above) is disclosed by Lee it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time when the invention was filed to provide the noise recognition member no further than 10 cm away from the motor. Further in the instant application applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 17 and 19, Lee discloses the robot according to claim 16 (or 18).  Lee fails to explicitly disclose wherein a first one of the noise generating devices generates a larger noise than a second one of the noise generating devices, and a first one of the voice sensors is disposed such that a distance from the first noise generating device to the first one of the voice sensors does not exceed 10 cm.  Lee discusses in paragraph [0104] how the noise recognition member should be close to the largest noise source while the voice sensors would be further away, while still being in the body of the robot.  Thus, the claimed dimensions are recognized as result effective variable, i.e. a variable in which achieves a recognized result as set forth above.  Therefore since the general conditions of the claim (e.g. having the claimed structure as recited above) is disclosed by Lee it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time when the invention was filed to modify the location of the voice sensors based on the size shape and other cleaning components of the robot. Thus causing the first voice sensor being closer than 10 cm away.  Further in the instant application Paragraph [0089] applicant has not disclosed any criticality for the claimed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723